Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawing objection in the non-final office action on 4/11/2022 has been withdrawn because the applicant amended claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 4-6, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1) in view of Tang (CN 107995786 A)
With regard to claim 1, Kumura Teaches a coil assembly, comprising:
a connection substrate comprising a coil pad (e.g., 12b, Fig. 3A) and
a coil portion comprising a spiral wiring (101, Fig. 5A) and an end portion (103b, Fig. 5A or 3b, Fig. 3A) bonded to the coil pad (e.g., 12b, Fig. 3A) 
wherein the end portion (e.g., 3b, Fig. 3A) comprises the first section (e.g., portion that 3b attached to 12b, Fig. 3A) bond to the coil pad (e.g., 12b, Fig. 3a) 
Kumura does not teach an accommodating portion disposed in a position adjacent to the coil pad and including a space; wherein at least a portion of the coil portion being in the accommodating portion and a first section extending from both sides of the first section and being at least partially in space 
However, Tang teaches an accommodating portion (see the two hole of pad 2, Fig. 2) disposed in a position adjacent to the coil pad ( 2, Fig. 2) and including a space ( the two holes are space, Fig. 2) ; wherein at least a portion of the coil portion ( e.g., 3_2, 3_3, See Examiner Labeled Fig. 2 of Tang) being in the accommodating portion  ( two holes of 2, Fig. 2) and a first section ( e.g., 3_1, Fig. 2)extending from both sides of the first section and being at least partially in space ( 3_2, 3_3 , Fig. 2) in the accommodation area ( holes of the pad 2, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumura, to include an accommodating portion disposed in a position adjacent to the coil pad and including a space; wherein at least a portion of the coil portion being in the accommodating portion and a first section extending from both sides of the first section and being at least partially in space, as taught by Tang, because  it is simple in structure, while dramatically add circuit and the connection of plate and conducting wire is flexible ( see page 2 of translation of Tang, last para).	   

    PNG
    media_image1.png
    672
    732
    media_image1.png
    Greyscale

With regard to claim 4, the combination of Kumura and Tang  teaches all the limitations of claim 1,Tang further teaches the accommodating portion is disposed on opposing sides of the coil pad ( see the two holes of the pad 2 is on opposite side of middle part of pad 2, Fig. 2).
With regard to claim 5,  the combination of Kumura and Tang  teaches all the limitations of claim 1, and Tang further teaches the accommodating portion is a through- hole passing through the connection substrate (see the through holes in pad 2, Fig. 2)
With regard to claim 6, the combination of Kumura and Tang  teaches all the limitations of claim 1, Kumura further teaches the connection substrate further comprises a connection pad ( e.g., 14, Fig. 3A), and a connection wiring ( wire between  corresponding 14 that connects to 12b, Fig. 3A) connecting the connection pad to the coil pad ( e.g., 12b, Fig. 3A)
With regard to claim 12, the combination of Kumura and Tang  teaches all the limitations of claim 1,  Kumura further teaches a supporting substrate (e.g., 4, 5, Fig. 2) to which the coil portion  ( e.g., 2, Fig. 2) is attached, wherein the supporting substrate comprises a substrate combining portion (e.g., 9 , Fig. 2) to which the connection substrate ( e.g., 7, Fig. 2)  is bonded.
With regard to claim 13, the combination of Kumura and Tang teaches all the limitations of claim 12.  Kumura teaches wherein the end portion and another end portion of the coil portion are disposed on the substrate combining portion (two end portions (3b, 3a are disposed at 9, Fig. 3A, Fig. 3B).
With regard to claim 14, the combination of Kumura and Tang  teaches all the limitations of claim 1, Kumura further teaches wherein the coil pad comprises a first coil pad disposed at a center of the coil portion ( 12a, Fig. 3A)  and a second coil pad disposed outside the coil portion ( 12b, Fig. 3A).
With regard to claim 15, the combination of Kumura and Tang  teaches all the limitations of claim 1, and Kumura further teaches wherein the coil portion is configured to perform any one of transmission and reception of electric power for wireless charging, a radio frequency identification (RFID) function, a near field communication (NFC) function, and a magnetic security transmission (MST) function ( RFID [0005]) .

4. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1) and Tang (CN 107995786 A) in further view of Lee (Microelectronic Wire Bonding with Insulated Au Wire: Effects of Process Parameters on Insulation Removal and Crescent Bonding, 2008)
With regard to claim 3, the combination of Kumura and Tang  teaches all the limitation of claim 1, but not the first section has a thickness that is less than a thickness of the second section.
Lee teaches the first section (middle bond area, Fig. 2b) has a thickness that is less than a thickness of the second section(wire near middle bond area, Fig. 2b) ( note that middle bond area wire is less thicker than the wire near the middle bond area, Fig. 2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first section has a thickness that is less than a thickness of the second section. as taught by Lee, because when the first section is pressed or bond with pad/substrate, the thickness is reduced because of the pressure on the pad, it is a predictable result by bonding/press a coil wire as 3b described in Kumura to a diplopore pad in Tang. The pressure of bonding/press on the coil wire in the first section that attached to the coil session reduces the thickness of wire compared to the second session in the space of accommodation area of holes, because the second session of the coil end is not pressed.

5. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1) in view of Tang (CN 107995786 A) in view of Hung (US20190221359A1)
With regard to claim 7, the combination of Kumura and Tang teaches all the limitations of claim 6, but not the coil portion further comprises an insertion groove being opposite to the connection wiring, and at least a portion of the connection wiring is disposed in the insertion groove.
However, Hung teaches the coil portion further comprises an insertion groove (e.g., 110, Fig. 2B, Fig. 2A) being opposite to the connection wiring (e.g., 106, Fig. 2B), and at least a portion of the connection wiring (e.g., 106, Fig. B) is disposed in the insertion groove (e.g., 110, Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to configure the coil portion to comprise an insertion groove being opposing the connection wiring, and at least a portion of the connection wiring is disposed in the insertion groove. as taught by Hung, in order to maintain/not increase the thickness/height of the coil device [0075] to make it easy to integration.

6. Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1), Tang (CN 107995786 A) in further view of  Sung (US20120274148A1) 
With regard to claim 8, the combination of Kumura and Tang teaches all the limitations of claim 1, but does not teach the coil portion further comprises coil strands, the coil strands being disposed in parallel and spirally wound, and the coil strands are electrically connected to each other.
However, Sung teaches the coil portion further comprises coil strands disposed in parallel and spirally wound (e.g., 115a, b, c, d, e Fig. 4 and [0083]), and the coil strands are electrically connected to each other (e.g., portion of 115 a, b, c, d, e that connects with 118, Fig. 4).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 to configure coil strands disposed in parallel and spirally wound, and configure the coil strands to be electrically connected to each other. as taught by Sung, in order to reduce loss generated due to an eddy current, a skin effect, or the like at a low frequency, see [0096] of Sung and improve the efficiency of the coil assembly.
With regard to claim 11, the combination of Kumura , Tang and  Sung teaches all the limitations of claim 8, and  Sung further teaches wherein the coil strands are on a same plane (see Fig. 4, 115a, b, c, d, e at the same plane)
.
7.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1), Tang (CN 107995786 A) and  Sung ( US20120274148A1) in further view of Hung (US20190221359A1)
With regard to claim 9, the combination of Kumura , Tang and  Sung teaches all the limitation of claim 8, but not each of the coil strands comprises a conductor line, an insulating coating surrounding the conductor line, and an adhesive layer disposed outside the insulating coating, and the coil strands are integrated by the adhesive layer.
However, Hung teaches each of the coil strands comprises a conductor line (e.g., 106, Fig. 2B), an insulating coating (e.g., 107, Fig. 2B) surrounding the conductor line (e.g., 106 Fig. 2B), and an adhesive layer (e.g., 150, Fig. 3) disposed outside the insulating coating ( [0015], a .. adhesive material encapsulates .. the coil.150 is outside of the insulating coating because insulating coating is directly surround 106, while 150 is encapsulating the whole coil), and the coil strands are integrated by the adhesive layer ([0015] adhesive encapsulate the coil and glue them together).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure each of the coil strands to comprise a conductor line, an insulating coating surrounding the conductor line, and an adhesive layer disposed outside the insulating coating, and the coil strands are integrated by the adhesive layer,  as taught by Hung, in order to provide the use the adhesives layer to protect the coil portion [0083]. The insulating layer can protect the interference between the conductive line, improve the performance of the system.

8. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1), Tang (CN 107995786 A) and Sung ( US20120274148A1)  in further view of Zou (US20030001712A1)
With regard to claim 10, the combination of Kumura, Tang, and Sung teaches all the limitations of claim 8, but not the coil portion further comprises stepped portion along a pressure line formed in a radial direction of the coil portion 
However, Zou teaches the coil portion further comprises stepped portion ( e.g., 26, Fig. 1, Fig. 3A, 3B,  26 (&24) is a step from the inductor layer 12 as seen in Fig. 3A, 3B)  formed along a pressure line ( line from center of coil to 26 along 18, Fig. 1)  formed in a radial direction of the coil portion ( from the center to 26 is in the radial direction of coil because it is from the center to the edge, Fig. 1, Fig. 3C, 26 are bended/pressured in the radial direction along 18, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8, to configure the coil portion to further stepped portion formed along a pressure line formed in a radial direction of the coil portion. as taught by Zou, in order to bend the coil when needed to reduce the adverse effect of substrate without add additional fabrication steps [0006] to improve the performance of the system.

9. Claim(s) 16 is/are rejected 35 U.S.C. 103 as being unpatentable over Zou (US20030001712A1) in view of Tang (CN 107995786 A).
With regard to claim 16, Zou teaches a coil assembly, comprising:
a connection substrate (e.g., 34, Fig. 1) comprising a coil pad (e.g., 27, Fig. 1) ; and
a coil portion comprising coil strands ( e.g., 19s, Fig. 1) , an end portion ( the end of 19, Fig. 1) and at least one step portion( e.g., 26 connected to 18, Fig. 1) being  in parallel and formed in a spiral shape  ( 19, Fig. 1 [0021] 19 is spiral-shaped conductor) in a single layer ( e.g., 19 is in one layer, Fig. 1), the end portion ( end of 19 connects to 27, Fig. 1)  bonded to the coil pad ( e.g., 27, Fig. 1), and the at least one stepped portion ( e.g., 26 connected to 18, Fig. 1)( see Fig. 3C, 26 and/or 24 forms a step compared to coil portion 12, and 26 can be bended from line along 18)  formed by a pressure line ( line along 18, Fig. 1, Fig. 3C), which is    in a radial direction of the coil portion ( line along 18 is in a radical direction of coil, Fig. 1) the end portion comprises a first section ( the portion of 19 that bond to 27, Fig. 1) bonded to the coil pad a( e.g. 27, Fig. 1) 
Zou does not teach the accommodating portion, the accommodating portion being adjacent to the coil pad and including a space, and wherein at least a portion of the coil portion being in the accommodating portion and a first section extending from both sides of the first section and being at least partially in space.
However, Tang teaches an accommodating portion (see the two hole of pad 2, Fig. 2) disposed in a position adjacent to the coil pad ( 2, Fig. 2) and including a space ( the two holes are space, Fig. 2) ; wherein at least a portion of the coil portion ( e.g., 3_2, 3_3, See Examiner labeled Fig. 2 of Tang above) being in the accommodating portion  ( two holes of 2, Fig. 2) and a first section ( e.g., 3_1, Fig. 2)extending from both sides of the first section and being at least partially in space ( 3_2, 3_3 in the accommodation area ( holes of the pad 2, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou,  to include an accommodating portion disposed in a position adjacent to the coil pad and including a space; wherein at least a portion of the coil portion being in the accommodating portion and a first section extending from both sides of the first section and being at least partially in space, as taught by Tang, because  it is simple in structure, while dramatically add circuit and the connection of plate and conducting wire is flexible ( see page 2 of translation of Tang, last para).	   

10. Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1) in view of Sugiyama (US20180062350A1) And Tang (CN 107995786 A) .
With regard to claim 17, Kumura teaches a coil assembly, comprising:
a connection substrate comprising a coil pad ( e.g., 12b, Fig. 3A) a connection wiring extended from the coil pad ( line between 12b and one  corresponding of 14, Fig. 3A); and a coil portion ( e.g., 2, Fig. 3A) comprising coil strands disposed in parallel to form a spiral shape([0033] spiral coil can be parallel wires) , an end portion  ( 3b, Fig. 3A) bonded to the coil pad ( e.g., 12b, Fig. 3A)
Fig. 3A of Kumura does not explicitly teaches an insertion groove disposed in a position opposing the connection wiring, wherein at least a portion of the connection wiring is disposed in the insertion groove. the accommodating portion, the accommodating portion being adjacent to the coil pad and including a space, and wherein at least a portion of the coil portion being in the accommodating portion and a first section extending from both sides of the first section and being at least partially in space.
However, Sugiyama teaches an insertion groove (e.g., 25, Fig. 3) disposed in a position opposing the connection wiring (e.g., 21, Fig. 3), wherein at least a portion of the connection wiring (e.g., 21, Fig. 3) is disposed in the insertion groove (e.g., 25, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumura, to configure the coil portion to comprise an insertion groove disposed in a position opposing the connection wiring, and at least a portion of the connection wiring is disposed in the insertion groove. as taught by Sugiyama, in order to reduce the thickness of the coil device [0007] to make it easy to integration.
In addition, Tang teaches an accommodating portion (see the two hole of pad 2, Fig. 2) disposed in a position adjacent to the coil pad ( 2, Fig. 2) and including a space ( the two holes are space, Fig. 2) ; wherein at least a portion of the coil portion ( e.g., 3_2, 3_3, see Examiner labeled Fig. 2 of Tang above) being in the accommodating portion  ( two holes of 2, Fig. 2) and a first section ( e.g., 3_1, Fig. 2)extending from both sides of the first section and being at least partially in space ( 3_2, 3_3 in the accommodation area ( holes of the pad 2, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumura and Sugiyama,  to include an accommodating portion disposed in a position adjacent to the coil pad and including a space; wherein at least a portion of the coil portion being in the accommodating portion and a first section extending from both sides of the first section and being at least partially in space, as taught by Tang, because  it is simple in structure, while dramatically add circuit and the connection of plate and conducting wire is flexible ( see page 2 of translation of Tang, last para).
With regard to claim 19, the combination of Kumura, Sugiyama and Tang teaches all the limitations of claim 17, Sugiyama further teaches a thickness of the insertion groove (e.g., 25, Fig. 3)is substantially equal to a thickness of the connection wiring ( e.g., 21, Fig. 3)( see Fig. 3, 25 is insides of 21, and have the same thickness).

11. Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura (US20150222018A1) in view of Huang (US 20190221359) And Tang (CN 107995786 A).
With regard to claim 17, Kumura teaches a coil assembly, comprising: a connection substrate comprising a coil pad ( e.g., 12b, Fig. 3A) and a connection wiring extended from the coil pad ( line between 12b and corresponding of 14, Fig. 3A); and a coil portion ( e.g., 2, Fig. 3A) comprising coil strands disposed in parallel to form a spiral shape([0033] spiral coil can be parallel wires) , an end portion  ( 3b, Fig. 3A) bonded to the coil pad ( e.g., 12b, Fig. 3A)
Fig. 3A of Kumura does not explicitly teaches an insertion groove disposed in a position opposing the connection wiring, wherein at least a portion of the connection wiring is disposed in the insertion groove.
However, Hung teaches an insertion groove (e.g., 110, Fig. 2A, Fig. 2B) disposed in a position opposing the connection wiring (e.g., 106, Fig. 2B), wherein at least a portion of the connection wiring (e.g., 106, Fig. 2B) is disposed in the insertion groove (e.g., 110, Fig. 2B) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumura, to configure the coil portion to comprise an insertion groove disposed in a position opposing the connection wiring, and at least a portion of the connection wiring is disposed in the insertion groove. as taught by Hung, in order to reduce the thickness of the coil device and to make it easy to integration.
In addition, Tang teaches an accommodating portion (see the two hole of pad 2, Fig. 2) disposed in a position adjacent to the coil pad ( 2, Fig. 2) and including a space ( the two holes are space, Fig. 2) ; wherein at least a portion of the coil portion ( e.g., 3_2, 3_3, Fig. 2) being in the accommodating portion  ( two holes of 2, Fig. 2) and a first section ( e.g., 3_1, see Examiner labeled  Fig. 2 of Tang above)extending from both sides of the first section and being at least partially in space ( 3_2, 3_3 in the accommodation area ( holes of the pad 2, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumura and Hung,  to include an accommodating portion disposed in a position adjacent to the coil pad and including a space; wherein at least a portion of the coil portion being in the accommodating portion and a first section extending from both sides of the first section and being at least partially in space, as taught by Tang, because  it is simple in structure, while dramatically add circuit and the connection of plate and conducting wire is flexible ( see page 2 of translation of Tang, last para).	   
With regard to claim 18, the combination of Kumura, Hung and Tang teaches all the limitations of claim 17.
Kamura does not teach the insertion groove is formed in the coil strands and extends in a radial direction of the coil portion.
However, Hung teaches the insertion groove ( e.g., 110, Fig. 2A) is formed in the coil strands ( [0074] a recess formed on a bottom surface of the winding, [0074]and extends in a radial direction of the coil portion ( see Fig. 2A 110 is extend from the center of coil to the edge of coil, in addition, Fig. 3A of Kumura shows a connection wire extend in a radial direction of the coil portion, and Hung teaches the recess/groove is in the same direction as the connection wire because it needs contain the connection line, therefore, at least the combination of Hung and Kumura teaches the insertion groove extends in a radial direction of the coil portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to configure the insertion groove to be formed in the coil strands and extends in a radial direction of the coil portion.. as taught by Hung, in order to reduce the thickness of the coil device and to make it easy to integration. 
Response to Argument
12. Applicant’s arguments with respect to claim(s) 1, 16, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura (US20110102125A1) teaches about The plane coil is equipped with plural conductive wires which are parallel to each other, wherein the conductive wires are arranged in a plane and spirally wound, and coil ends of the respective conductive wires are electrically connected to each other at coil lead-out portions and thus are connected in parallel.
Kurz (US20150145635A1) teaches about wireless charging coil comprising a first stamped coil having a first spiral trace, the first spiral trace defining a first space between windings, and a second stamped coil having a second spiral trace, the second spiral trace defining a second space between windings, the first stamped coil and second stamped coil in co-planar relation
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836